ORDER

PER CURIAM:
Lark Smith and John Robertson appeal from a judgment entered against them and in favor of Kenneth White and Alma Jo White. Defendants contend on appeal: 1) that the court erred in failing to make findings of fact and conclusions of law in accordance with Rule 73.01; 2) that the trial court abused its discretion in permitting testimony as to lost income which went beyond plaintiffs’ interrogatory answers; 3) that the court erred in denying leave to amend their answer to deny an agency relationship between the defendants; and 4) that the judgment is not supported by substantial evidence of a causal relationship between the vehicular collision in question and the injuries of plaintiff Kenneth White.
The judgment is affirmed. Rule 84.16(b).